                                          Case 3:20-cv-08140-MMC Document 32 Filed 03/29/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      STEPHEN ANDREWS,                                Case No. 20-cv-08140-MMC
                                                       Plaintiff,
                                  8
                                                                                         ORDER OF DISMISSAL
                                                  v.
                                  9

                                  10     DELTA AIR LINES, INC. and AIR
                                         FRANCE, S.A.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties having advised the Court that they have agreed to a settlement of the
                                  14   remaining claims in the above-titled action,
                                  15          IT IS HEREBY ORDERED that plaintiff Stephen Andrews' claims alleged against
                                  16   defendant Air France, S.A. be dismissed without prejudice; provided, however, that if any
                                  17   party shall certify to this Court, within ninety days, with proof of service of a copy thereof
                                  18   on opposing counsel, that the agreed consideration for said settlement has not been
                                  19   delivered over, the foregoing Order shall stand vacated and this cause shall forthwith be
                                  20   restored to the calendar for further proceedings as appropriate.1
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: March 29, 2021
                                  24                                                             MAXINE M. CHESNEY
                                                                                                 United States District Judge
                                  25

                                  26
                                  27          1
                                               Nothing herein is intended to preclude the subsequent filing of a dismissal with
                                  28   prejudice.
